FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50014

               Plaintiff - Appellee,             D.C. No. 3:07-CR-02444-BTM

   v.
                                                 MEMORANDUM *
 CARLOS MARTINEZ-AGUINIGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Carlos Martinez-Aguiniga appeals from the 57-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       Martinez-Aguiniga contends that the sentence at the bottom of the guidelines

range is substantively unreasonable in light of the factors under 18 U.S.C.

§ 3553(a), and because it is based on a 16-level enhancement he received under

U.S.S.G. § 2L1.2(b)(1)(A) for a crime of violence he committed 23 years prior to

his arrest in the instant case. The record reflects that the district court considered

and rejected Martinez-Aguiniga’s arguments regarding the staleness of his crime of

violence conviction and gave thorough consideration to the § 3553(a) factors at

sentencing. Cf. United States v. Amezcua-Vasquez, 567 F.3d 1050, 1055-56 (9th

Cir. 2009). Accordingly, and in light of the totality of the circumstances, the

sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38,

51-52 (2007); United States v. Carty, 520 F.3d 984, 991-93, 996 (9th Cir. 2008)

(en banc).

       AFFIRMED.




NC/Research                                 2                                     09-50014